Title: To George Washington from James Madison, 26 September 1788
From: Madison, James
To: Washington, George



Dear Sir
New York Sepr 26 1788

I subjoin two resolutions lately taken by Congress in relation the Mississippi which I hope may have a critical and salutary effect on the temper of our western Brethren.

In Congress Sepr 16
On report of the Committee &c. to whom was referred the Report of the Secy for For. Affairs on a motion of the Delegates of North Carolina, stating the uneasiness produced by a report “that Congress are disposed to treat with Spain for the surrender of their claim to the navigation of the River Mississippi” and proposing a resolution intended to remove such apprehensions.
Resolvd that the said Report not being founded in fact, the Delegates be at liberty to communicate all such circumstances as may be necessary to contradict the same and to remove misconceptions.
Resolvd that the free navigation of the River Mississippi is a clear and essential right of the United States, and that the same ought to be considered and supported as such.
In addition to their resolutions which are not of a secret nature, another has passed arresting all negociations with Spain, and handing over the subject thus freed of bias from any former proceedings, to the Ensuing Government. This last Resolution is entered on the secret journal, but a tacit permission is given to the Members to make a confidential use of it. With the Sincerest attachment and affection, I remain Dear Sir, Your Obliged & Obedt servt

Js Madison Jr

